DETAILED ACTION
Claim(s) 1-13 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/31/2019 is being considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Claims 1-6, and 9, drawn to an antenna with a first slotted arch and a second slotted arch for transmitting electromagnetic waves into human tissue (Figure 1A), classified in A61B 2562/0228. 
Species II: Claims 7-8, and 10-13, drawn to an antenna with a slotted base and a slotted arch (Figure 4A), classified in H01Q13/10. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of different antenna slot designs and being used specifically to transmit electromagnetic waves into human tissue. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Peter Paredes on 03/23/2021 a provisional election was made without traverse to prosecute Species I, Claims 1-6, and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 and 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 22 of the instant application filed 09/11/2019. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the concentration” in line 1 should read “a concentration”. 
Claim 1 is objected to because of the following informalities:  “the shape of superficial palmar arch” in line 6 should read “the shape of the superficial palmar arch”.  
Claim 1 is objected to because of the following informalities:  “the second slotted main branch” in line 9 should read “a second slotted main branch”.
Claim 1 is objected
Claim 1 is objected to because of the following informalities: “the variation of the concentration of the biomarker” in line 14 should read “a variation of the concentration of biomarkers”.
Claim 2 is objected to because of the following informalities:  “the bottom later” in lines 2-3 should read “a bottom layer”.
Claim 4 is objected to because of the following informalities: “when it is loaded” in line 1 should read “when the antenna is loaded”. 
Claim 4 is objected to because of the following informalities: “to increase its sensitivity” in line 2 should read “to increase the antennas sensitivity”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "to better monitor" in Claim 1, line 14 is a relative term which renders the claim indefinite.  The term "to better monitor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in The concentration of the biomarker has been rendered indefinite by the use of the term “to better monitor”. For the purposes of examination, the term “to better monitor” is being interpreted as an increase in accuracy of detecting a concentration of a biomarker over prior art in the field. Claims 2-6, and 9 are rejected due their dependence from Claim 1. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the magnitude and/ or the phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the magnitude and/ or the phase” is being interpreted as the measured S11 magnitude and the S11 phase of the sensor stated in para. [0087] of the instant specification. 
Claim 9 recites the limitation "the data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the data” is being interpreted as “the S11 parameters” stated in Claim 9, line 4. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention must be clearly drawn to one of the four statutory categories. Claim 1 states “the antenna transmits 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6, and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 1, the claim improperly recites the living body as part of the claimed invention. The claim recites that an antenna transmits electromagnetic waves into human tissue, in lines 13-14. It is recommended to the Applicant to amend Claim 1 to state “the antenna is configured to transmit electromagnetic waves into human tissues”, which also resolves the Claim 1 35 USC 101 rejection above. Claims 2-6, and 9 are rejected due to their dependence from Claim 1. 
Claims 4-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, and 9 appear allowable over the prior art of record. The closest prior art of record includes Pub. No. US 2014/0163338. The prior art of record fails to disclose, teach or fairly suggest, a slotted arch and a second slotted arch corresponding to the shape of the deep palmar arch and the superficial palmar arch. The prior art also fails to disclose, teach or fairly suggest additional slots that connect the arches and correspond to arteries and veins within the hand for analyte measurement.
While the prior art does disclose using a spiral resonant antenna to measure blood glucose concentration, the prior art of record does not disclose a detailed arrangement of a first arch and a second arch that correspond to the shape of the deep palmar arch and the superficial palmar arch. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclose: 
The NPL by Asadallah et al. (“A Multiband Compact Reconfigurable PIFA…”) published 02/02/2018 discloses a spiral antenna design (cited in the IDS filed 10/31/2019). 
The NPL by Hanna et al. (“A Slot Antenna for Non-invasive Detection …”) published 10/31/2019 discloses aspects of the claimed invention and is made of record. 
The NPL by Hanna et al. (“Noninvasive, wearable, and tunable electromagnetic …”) published 06/10/2020 discloses aspects of the claimed invention and is made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791